Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/878,383, the examiner acknowledges the applicant's submission of the amendment dated 4/19/2021. Claims 1-3, 11-12, 14-16 and 20 have been amended and claims 1-20 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/13/2021 and 4/28/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
 
TERMINAL DISCLAIMER
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,678,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 20, the limitations “determining a second block size” (line 12) renders claim 20 indefinite as it suggests a first block size is determined and there is no determination of a first block size in the claims. Additionally, it is unclear how this determined block size is used in the claim. Appropriate correction/clarification is required.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0062885) in view of Sundararaman et al. (US 2014/0310499) and Thomas et al. (US 2018/0024920).
As per claim 1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: 
generate a first namespace map mapping, blocks of first logical addresses defined in a namespace to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media, [Ryu teaches “logical-to-logical address (L2L) mapping table 2020… includes entries pairing a first logical address with a corresponding second logical address" (par. 0040; fig. 2 and related text) Host uses logical addresses to access non-volatile memory (fig. 2 and related text)] but does not expressly disclose the logical addresses defined for the non-volatile storage media in its entirety 
the first blocks of the second logical addresses comprising non-contiguous blocks; [Ryu teaches “the host…  perform a random write… based on second logical address… may communicate a write command… together with second logical address into which the first logical address is converted, using L2L mapping table… having discontinuous first logical addresses…” (par. 0040)]
translate the first logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the first namespace map; [Ryu teaches “The memory controller 1200… includes a logical-to-physical address (L2P) mapping table… that includes entries pairing (i.e., correlating) logical addresses received from the host… with corresponding physical addresses communicated to the non-volatile storage device”  (par. 0039; fig. 2 and related text)]
generate a second namespace map mapping, blocks of the first logical addresses defined in the namespace to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media, the second blocks of the second logical addresses comprising contiguous blocks [Ryu teaches “remapping… change a logical address of the entry included in the L2P mapping table… and remap a page of the second logical area to the first logical areas… may update L2L mapping table…” (par. 0042) “the pages may be sequentially remapped according to the values of the first logical address” (pars. 0050-0053) note the updated mapping corresponds to the claimed generated second mapping. Host uses logical addresses to access non-volatile memory (fig. 2 and related text)]; however, Ryu does not expressly disclose the logical addresses defined for the non-volatile storage media in its entirety.   
Ryu does not expressly disclose determining a second block size; :TIVE 55875903v4_5 --App. Ser. No.: 16/878,383Attorney Docket No.: 120426-055804/US however, regarding these limitations, [Sundaram teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080)]. 
Ryu and Sundararaman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Ryu to include determining a second block size as taught by Sundararaman since doing so would provide the benefits of [allowing the storage module to utilize storage devices of different block size and for example, allow storage module to batch I/O requests, match a block size of one or more clients 106, etc. (par. 0080)]. 
The combination of Ryu and Sundaram does not expressly disclose the logical block addresses defined for the non-volatile storage media in its entirety; however, however, regarding these limitations, Thomas teaches [“the controller 102, via the block address entropy module 112, generates and maintains a logical block address (LBA) range data structure 608 for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system.“ (par. 0043; fig. 6 and related text)].
Kanno, Sundararaman and Thomas are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Ryu and Sundaram to have second logical addresses of each namespace mapped for the entire capacity of the storage media as taught by Thomas since doing so would provide the benefits of [improving addressability of the entire storage device space]. 
Therefore, it would have been obvious to combine Ryu, Sundararaman and Thomas for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 2. The computer storage device of claim 1, further comprising generating a first data mapping, according to a first block size, wherein the first blocks have no more than one block of a size different from the first block size [Sundararaman teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)]; where it would have been obvious to one having ordinary skill in the art to modify the system/method of the combination of Ryu, Sundararaman and Thomas to have the first blocks have no more than one block of a size different from a first block size since Sundararaman teaches blocks can be of different sizes and doing so would provide the benefits of adaptability in the storage device. Additionally, it has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 3. The computer storage device of claim 2, further comprising determining a second block size and generating the second data mapping according to the :TIVE 55875903v4__ 2 __App. Ser. No.: 16/878,383Attorney Docket No.: 120426-055804/US second block size, wherein the second blocks have no more than one block of a size different from the second block size [The rationale in the rejection of claim 2 is herein incorporated where the same rationale would apply for the second blocks].  
As per claim 4. The computer storage device of claim 3, wherein the second block size is a multiple of the first block size [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb (thus, a multiple of the first), and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].  
As per claim 5. The computer storage device of claim 3, wherein the first block size is a multiple of the second block size [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb (thus, a multiple of the first), and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)], it would have been obvious to have the second block size be a multiple of the first since doing so would provide flexibility of design and adaptability in the storage device. Additionally, it has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 6. The computer storage device of claim 3, wherein the first block size is a power of two and the second block size is a power of two  [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)], which includes powers of two.    
As per claim 7. (Original) The computer storage device of claim 3, wherein the instructions are configured to further instruct the controller to: before generating the second namespace map, adjust the first namespace map such that the second namespace map is generated with no more than one block having a size different from the second block size [Ryu teaches “remapping… change a logical address of the entry included in the L2P mapping table… and remap a page of the second logical area to the first logical areas… may update L2L mapping table…” (par. 0042) “the pages may be sequentially remapped according to the values of the first logical address” (pars. 0050-0053) note the updated mapping corresponds to the claimed generated second mapping. Sundararaman teaches “The relocation operation may further comprise updating the forward map 125 to bind LID V to the storage unit 358C, and appending a corresponding mapping entry 163W to the metadata log 160,” (par. 0161) and “a) updating the forward map to associate the first virtual identifier with a second, different logical identifier, and b) recording a logical manipulation entry corresponding to the logical move operation” (claim 2) where “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N.” (par. 0136) thus when updating the map to point to a different storage resource, different block size are used according to the update of the map/adjustment]. Where relocating data would comprise adjusting a first mapped area before generating entries/updating a second map area. Additionally, it would be obvious to adjust the first map such that the second map has no more than one block having a size different from the second block size since doing so would provide flexibility of design and adaptability in the storage device. It has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 9. The computer storage device of claim [[2]] 3, wherein the second blocks have more than one block of a size different from the second block size; and the instructions are configured to further instruct the controller to: adjust the second namespace map such that the second namespace map has no more than one block having a size different from the second block size [Ryu teaches “remapping… change a logical address of the entry included in the L2P mapping table… and remap a page of the second logical area to the first logical areas… may update L2L mapping table…” (par. 0042.  Sundararaman teaches “The relocation operation may further comprise updating the forward map 125 to bind LID V to the storage unit 358C, and appending a corresponding mapping entry 163W to the metadata log 160,” (par. 0161) and “a) updating the forward map to associate the first virtual identifier with a second, different logical identifier, and b) recording a logical manipulation entry corresponding to the logical move operation” (claim 2) where “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N.” (par. 0136) thus when updating the map to point to a different storage resource, different block size are used according to the update of the map/adjustment]. Additionally, it would be obvious to adjust the first map such that the second map has no more than one block having a size different from the second block size since doing so would provide flexibility of design and adaptability in the storage device. It has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)
As per claim 11. The computer storage device of claim 1, wherein the first logical addresses defined in the namespace are translated to the physical addresses for the non- volatile storage media by: translating the first logical addresses in the corresponding logical addresses in the namespace first blocks; and :TIVE 55875903v4__ 3 __App. Ser. No.: 16/878,383Attorney Docket No.: 120426-055804/US translating, independent of namespace, the corresponding logical addresses to the physical addresses [Ryu teaches “The memory controller 1200… includes a logical-to-physical address (L2P) mapping table… that includes entries pairing (i.e., correlating) logical addresses received from the host… with corresponding physical addresses communicated to the non-volatile storage device”  (par. 0039; fig. 2 and related text). Sundararaman teaches “In the FIG. 1A embodiment, the upper-level I/O namespace comprises a logical address space 122 comprising a group, set, collection, range, and/or extent of identifiers. As used herein, an "identifier" or a "logical identifier" (LID)” (par. 0076) “the translation module 124 ties LIDs of the logical address space 122 to virtual addresses 195 of the storage resource 190 by use of a forward map 125. The forward map 125 may be configured to map any logical identifier to any virtual address 195. The translation module 124 may, therefore, correspond to an intermediate translation layer 121 between LIDs of the logical address space 122 and storage units 197 of the storage resource 190. A LID may map to one or more virtual addresses 195, which may be mapped to respective storage units 197.” (par. 0078)].  
As per claim 12. A method implemented in a computer storage device having a non- volatile storage media, the method comprising: generating a first data mapping, blocks of first logical addresses defined in a named portion of the non-volatile storage media to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media, the first blocks of the second logical addresses comprising non-contiguous blocks; translating the first logical addresses defined in the named portion of the non-volatile storage media to physical addresses for the non-volatile storage media using the first data; generating a second data mapping, blocks of the first logical addresses defined in the named portion of the non-volatile storage media to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media, the second blocks of the second logical addresses comprising contiguous blocks [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 13. The method of claim 12, wherein the computer storage device has a plurality of named portions of the non-volatile storage media [Sundararaman “In the FIG. 1A embodiment, the upper-level I/O namespace comprises a logical address space 122 comprising a group, set, collection, range, and/or extent of identifiers. As used herein, an "identifier" or a "logical identifier" (LID)” (par. 0076)].  
As per claim 16. The method of claim [[12]] 15, generating a first data mapping, according to a first block size wherein the first block size is a multiple of the second block size; and the second data is obtained by splitting the first blocks to identify the second blocks [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)]; thus, first blocks may be multiple of second blocks. Having two addresses to each block etc. may include splitting blocks to identify other blocks in order to meet the desired block size.  Additionally, modifying blocks to be a certain size would have been obvious to one of ordinary skill before the effective date of the invention since doing so would provide flexibility of design and adaptability in the storage device. It has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).    
As per claim 17. (Original) The method of claim 16, wherein the second block size is a multiple of the first block size; and the second data is obtained by combining the first blocks to identify the second blocks [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A (which includes combining first blocks to identify second blocks), mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].   
As per claim 18. The method of claim 17, wherein at least one of the second blocks is identified as a portion of a block having the second block size [Sundararaman teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “…In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A (which includes combining first blocks to identify second blocks and having a second block as a portion of a block having the second size), mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].    
As per claim 20. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device having a non-volatile storage media, cause the controller to perform a method, the method comprising: 
generating a first data mapping, blocks of first logical addresses defined in a named portion of the non-volatile storage media to first blocks of second logical addresses defined for the non-volatile storage media in entirety, [Ryu teaches “logical-to-logical address (L2L) mapping table 2020… includes entries pairing a first logical address with a corresponding second logical address" (par. 0040; fig. 2 and related text) Host uses logical addresses to access non-volatile memory (fig. 2 and related text)] but does not expressly disclose the logical addresses defined for the non-volatile storage media in its entirety
the first blocks of second logical addresses comprising non-contiguous blocks; [Ryu teaches “the host…  perform a random write… based on second logical address… may communicate a write command… together with second logical address into which the first logical address is converted, using L2L mapping table… having discontinuous first logical addresses…” (par. 0040)]
translating the first logical addresses defined in the named portion of the non-volatile storage media to physical addresses for the non-volatile storage media using the first data; [Ryu teaches “The memory controller 1200… includes a logical-to-physical address (L2P) mapping table… that includes entries pairing (i.e., correlating) logical addresses received from the host… with corresponding physical addresses communicated to the non-volatile storage device”  (par. 0039; fig. 2 and related text)]
generating a second data mapping, blocks of the first logical addresses defined in the named portion of the non-volatile storage media to second blocks of the second logical addresses defined for the non-volatile storage media in entirety [Ryu teaches “remapping… change a logical address of the entry included in the L2P mapping table… and remap a page of the second logical area to the first logical areas… may update L2L mapping table…” (par. 0042) “the pages may be sequentially remapped according to the values of the first logical address” (pars. 0050-0053) note the updated mapping corresponds to the claimed generated second mapping. Host uses logical addresses to access non-volatile memory (fig. 2 and related text)]; however, Ryu does not expressly disclose the logical addresses defined for the non-volatile storage media in its entirety.
 	Ryu does not expressly disclose determining a second block size; :TIVE 55875903v4_5 --App. Ser. No.: 16/878,383Attorney Docket No.: 120426-055804/US however, regarding these limitations, [Sundaram teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080)]. 
Ryu and Sundararaman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Ryu to include determining a second block size as taught by Sundararaman since doing so would provide the benefits of [allowing the storage module to utilize storage devices of different block size and for example, allow storage module to batch I/O requests, match a block size of one or more clients 106, etc. (par. 0080)]. 
The combination of Ryu and Sundaram does not expressly disclose the logical block addresses defined for the non-volatile storage media in its entirety; however, however, regarding these limitations, Thomas teaches [“the controller 102, via the block address entropy module 112, generates and maintains a logical block address (LBA) range data structure 608 for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system.“ (par. 0043; fig. 6 and related text)].
Kanno, Sundararaman and Thomas are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Ryu and Sundaram to have second logical addresses of each namespace mapped for the entire capacity of the storage media as taught by Thomas since doing so would provide the benefits of [improving addressability of the entire storage device space]. 
Therefore, it would have been obvious to combine Ryu, Sundararaman and Thomas for the benefit of creating a storage system/method to obtain the invention as specified in claim 20. 

Claims 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0062885) in view of Sundararaman et al. (US 2014/0310499) and Thomas et al. (US 2018/0024920) as applied in the rejection of claims 7 and 9 above, and further in view of Lee et al. (US 2010/0268872).
As per claim 8. The combination of Ryu, Sundararaman and Thomas teaches The computer storage device of claim 7, but does not expressly disclose wherein the first namespace map is adjusted in a background process; however, regarding these limitations, Lee teaches [“Moreover, during the time where the nonvolatile memory device remains in the busy state, controller 1000 may perform other functions, including background operations, such as various flash translation layer (FTL) functions and garbage collection, merge operations, update operations of map data, backup operations storing map data into the storage device, etc.” (par. 0034)].  
Ryu, Sundararaman, Thomas and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Ryu, Sundararaman and Thomas to have the first namespace map is adjusted in a background process as taught by Lee since doing so [“improves the operating speed of the data storage system” (par. 0034)].

As per claim 10. The computer storage device of claim 9, wherein the second namespace map is adjusted in a background process [The rationale in the rejection of claim 8 is herein incorporated].    
As per claim 19. The method of claim 18, further comprising: adjusting the first data to consolidate first blocks in the second blocks such that the second blocks have only one block that is smaller than the second block size [The rationale in the rejection of claim 8 is herein incorporated].  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2016/0062885) in view of Sundararaman et al. (US 2014/0310499) and Thomas et al. (US 2018/0024920) as applied in the rejection of claims 13 above, and further in view of Johnson et al. (US 2004/0236924).
As per claim 14. The method of claim 13, further comprising determining a second block size and generating the second data mapping according to the second block size, [[Sundararaman teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)]; where it would have been obvious to one having ordinary skill in the art to modify the system/method of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
The combination of Ryu, Sundaram and Thomas does not expressly disclose wherein the second block size is determined based on a usage history of the computer storage device; however, regarding these limitations, Johnson teaches [“By providing the ability to independently set block transfer size for portions of memory, and to dynamically adjust those values according to the historical use of the portion of memory, the performance of a computer system is enhanced.” (par. 0009)].  
Ryu, Sundararaman, Thomas and Johnson are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Ryu, Sundararaman and Thomas to have wherein the second block size is determined based on a usage history of the computer storage device as taught by Johnson since doing so [enhances the performance of the computer system].
Therefore, it would have been obvious to combine Kanno, Sundararaman and Thomas with Johnson for the benefit of creating a storage system/method to obtain the invention as specified in claim 14. 
As per claim 15. (Currently Amended) The method of claim 13, further comprising determining a second block size and generating the second data mapping according to the second block size, wherein the second block size is determined based on usage histories of a plurality of storage devices [The rationale in the rejection of claim 14 is herein incorporated].
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 7,904,636
US 7,509,473
US 2006/0020745

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 29, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135